DETAILED ACTION
The Amendment filed October 26, 2022 has been entered. Claims 1-20 are pending. Claims 1, 8 and 17 are independent.

Specification
The Amendment to the Title filed October 26, 2022 is acceptable. 

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5 and 17-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chhabra et al. (US 2020/0342916) in view of Mathur et al. (US 2022/0122655).
Regarding independent claims 1 and its method claim 17, Chhabra et al. teach a circuit, comprising: 
a tracking word line (FIG. 2: DWL); 
a power switch (252), coupled between the tracking word line and a first node, the power switch being configured to discharge a voltage level on the first node in response to a clock pulse signal (see FIG. 4B) transmitted through the tracking word line to the power switch (see FIG. 4A and accompanying disclosure); 
a tracking bit line (DBL), coupled between the first node and a plurality of tracking cells in a memory array (220); and 
a sense circuit (240) coupled between the first node (DBL) and a second node (RST).
Chhabra et al. are silent with respect to the sense circuit being configured to generate a negative bit line enable signal in response to that the voltage level on the first node is below1 a threshold voltage value of the sense circuit.
Mathur et al. teach the deficiencies in FIGS. 1 and 3 and accompanying disclosure, e.g., para. 0033: The negative bit line (NBL) may be used during write assist operations, e.g., to pull a bit line voltage negative and …; i.e., GTP (claimed a negative bit line enable signal (see e.g., para. 0025, 0033)) in response to DBL (claimed the first node). 
Chhabra et al. and Mathur et al. are analogous art because they both are directed to SRAM tracking device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Chhabra with the specified features of Mathur because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teaching of Mathur et al. to the teaching of Chhabra et al. such that a memory, as taught by Chhabra et al., utilizes negative bit line enable circuitry, as taught by Mathur et al., for the purpose of utilizing negative bit line circuitry in memory (e.g. SRAM) system, thereby enhancing write operation used during write assist operations. 
Further, regarding a method claim 17, Chhabra et al. and Mathur et al. teach a memory device described in the instant application and when the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136. MPEP 2112.02
Regarding claim 2, Chhabra et al. and Mathur et al., as combined, teach the limitations of claim 1.
Mathur et al. further teach an inverter (FIG. 1: 30), coupled with the sense circuit for converting the negative bit line enable signal into a negative bit line trigger signal, wherein the negative bit line trigger signal is transmitted to a write assist circuit, the write assist circuit is triggered by the negative bit line trigger signal to pull down a bit line voltage or a complement bit line voltage to a transient negative voltage level.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of Mathur et al. for the same purpose of utilizing negative bit line circuitry in memory (e.g. SRAM) system, thereby enhancing write operation used during write assist operations. 
Regarding claims 4 and 20, Chhabra et al. and Mathur et al., as combined, teach the limitations of claims 1 and 17.
FIG. 2 of Chhabra et al. and FIG. 1 of Mathur et al. further teach wherein the tracking word line comprises a first line segment, a second line segment and a third line segment connected in series, the first line segment and the third line segment are parallel to each other, a length of the first line segment is substantially equal to half of a width of the memory array, and a length of the third line segment is substantially equal to half of the width of the memory array.
Further, tracking word line comprising several segments to reflect a delay of number of bit cells is a well-known technology in a memory system.
For support, of the above asserted facts, see for example, Gupta et al. (US 2021/0065839), FIG. 2 and accompanying disclosure.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize dummy word line segments because these conventional technology are well established in the art of the memory devices.
Regarding claim 5, Chhabra et al. and Mathur et al., as combined, teach the limitations of claim 1.
FIG. 2 of Chhabra et al. and FIG. 1 of Mathur et al. further teach wherein an amount of the tracking cells coupled with the tracking bit line is substantially equal to an amount of cell rows in the memory array.
Regarding claim 18, Chhabra et al. and Mathur et al., as combined, teach the limitations of claim 17.
FIG. 3 of Chhabra et al. and FIGS. 2-3 of Mathur et al. further teach pulling down a bit line voltage or a complement bit line voltage to a transient negative voltage level in response to a falling edge (see figures signals triggering falling edge) of the negative bit line trigger signal.
Regarding claim 19, Chhabra et al. and Mathur et al., as combined, teach the limitations of claim 17.
FIG. 2 of Chhabra et al. and FIG. 1 of Mathur et al. further teach wherein the tracking bit line is coupled between the first node and a plurality of tracking cells in the memory array.

Claims 8 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Mathur et al. (US 2022/0122655) in view of Chuang et al. (US 2011/0235444).
Regarding independent claim 8, Mathur et al. teach a device, comprising: 
a write driver2, configured to provide a bit line voltage and a complement bit line voltage to a memory array;
a write assist circuit, coupled with the write driver, the write assist circuit is configured to pull down one voltage level on the bit line or the complement bit line to a transient negative voltage level in response to a negative bit line trigger signal (see e.g., para. 0033: … The negative bit line (NBL) may be used during write assist operations, e.g., to pull a bit line voltage negative and thereby …); and 
a timing control circuit (FIG. 1: 100 and related circuits), coupled with the write assist circuit (see para. 0037: write assist word line … write assist bit line …), wherein the timing control circuit comprises a tracking word line (DWL_tier0) relative to a first delay (delay by Row Tracking) on a word line in the memory array and a tracking bit line (DBL_tier0/1) relative to a second delay (delay by Column Tracking) on a bit line in the memory array, the timing control circuit is configured to generate the negative bit line trigger signal (GTP, see e.g., para. 0025, 0033) in response to a clock pulse signal (CLK) with reference to the first delay and the second delay (see 24).
Mathur et al. do not explicitly disclose the negative bit line trigger signal to have a decreased voltage level in response to a word line signal that has a rising voltage level generated according to a clock pulse signal with reference to the first delay and the second delay.
Chuang et al. teach the deficiencies, the negative bit line trigger signal (FIG. 1: an input of inverter i0 to generate NEGY, para. 0044: the negative pulse control signal NEGY) to have a decreased voltage level (see FIG. 2, inverse NEGY) in response to a word line signal (FIGS. 1-2: WL) that has a rising voltage level generated according to a clock pulse signal (FIGS. 1-2: CK) with reference to the first delay and the second delay (see FIG. 1, horizontal and vertical delays).
Mathur and Chuang are analogous art because they both are directed to memory tracking system and one of ordinary skill in the art would have had a reasonable expectation of success to modify Mathur with the specified features of Chuang because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teaching of Chuang et al. to the teaching of Mathur et al. such that a memory, as taught by Mathur et al., utilizes a pulse control enable signal, as taught by Chuang et al., for the purpose of compensating timing difference, thereby enabling synchronized memory device.

Claims 10-13 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Mathur et al. (US 2022/0122655) in view of Chuang et al. (US 2011/0235444), further in view of Chhabra et al. (US 2020/0342916).
Regarding claim 10, Mathur et al. and Chuang et al., as combined, teach the limitations of claim 8.
Mathur et al. further teach a sense circuit, coupled between the first node and a second node, the sense circuit being configured to generate a negative bit line enable signal in response to that the voltage level on the first node is below a threshold voltage value of the sense circuit (see FIGS. 1 and 3 and accompanying disclosure, e.g., para. 0033: The negative bit line (NBL) may be used during write assist operations, e.g., to pull a bit line voltage negative and …; i.e., GTP (claimed a negative bit line enable signal (see e.g., para. 0025, 0033)) in response to DBL (claimed the first node)).
Mathur et al. do not explicitly disclose a power switch.
Chhabra et al. teach a power switch (FIGS. 2 and 4A: 252), coupled between the tracking word line and a first node, the power switch being configured to discharge a voltage level on the first node in response to a clock pulse signal transmitted through the tracking word line to the power switch (see FIGS. 2 and 4A and accompanying disclosure).
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teaching of Chhabra et al. to the teaching of Mathur et al. and Chuang et al., as combined, such that a memory, as taught by Mathur et al. and Chuang et al., utilizes power switch, as taught by Chhabra et al., for the purpose of pulling down dummy bit lines in memory (e.g. SRAM) system, thereby enhancing write operation used during write assist operations. 
Regarding claim 11, Mather et al., Chuang et al. and Chhabra et al., as combined, teach the limitations of claim 10.
FIG. 2 of Chhabra et al. and FIG. 1 of Mathur et al. further teach wherein the tracking bit line is coupled between the first node and a plurality of tracking cells in the memory array, an amount of the tracking cells coupled with the tracking bit line is substantially equal to an amount of cell rows in the memory array.
Regarding claim 12, Mather et al., Chuang et al. and Chhabra et al., as combined, teach the limitations of claim 10.
FIG. 2 of Chhabra et al. and FIG. 1 of Mathur et al. further teach wherein the tracking word line comprises a first line segment, a second line segment and a third line segment connected in series, the first line segment and the third line segment are parallel to each other, a length of the first line segment is substantially equal to half of a width of the memory array, and a length of the third line segment is substantially equal to half of the width of the memory array.
Further, tracking word line comprising several segments to reflect a delay of number of bit cells is a well-known technology in a memory system.
For support, of the above asserted facts, see for example, Gupta et al. (US 2021/0065839), FIG. 2 and accompanying disclosure.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize dummy word line segments because these conventional technology are well established in the art of the memory devices.
Regarding claim 13, Mather et al., Chuang et al. and Chhabra et al., as combined, teach the limitations of claim 10.
FIG. 2 of Chhabra et al. and FIG. 1 of Mathur et al. further wherein the timing control circuit further comprises: an inverter, coupled with the sense circuit for converting the negative bit line enable signal into the negative bit line trigger signal.

Allowable Subject Matter
Claims 3, 6-7, 9 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments

Applicant’s Amendment filed 10/26/2022, with respect to the rejection(s) of claims 1-20 under 35 USC 103 have been fully considered but are not persuasive.
Regarding claims 1 and 17, Applicant argues that “Mathur merely teach that the global tracking pulse GTP is triggered and generated based on the external clock signal CLK, does not teach that GTP is triggered by the signal on the bit line DBL”. 
In response to Applicant’s arguments, Mathur teaches that the global tracking pulse GTP (clamed negative bit line enable signal) is triggered by the signal on the bit line DBL (claimed the first node). See EXMINER’S MARKUP below and accompanying disclosure, e.g., para. 0027: … the GTP … whose falling edge is based on DBL fall…; para. 0029: … output a DBL signal to the clock generator … feeding the global tracking signal (GTP or GTT) …


    PNG
    media_image1.png
    705
    709
    media_image1.png
    Greyscale

Regarding claim 8, Applicant’s arguments with amendment of claim have been fully considered but are moot in view of the new ground(s) of rejection. See art rejection above for more details.
Therefore, Examiner’s maintains the rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNG IL CHO/                                             Primary Examiner, Art Unit 2825   



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The voltage level of negative bit line is below a threshold voltage level.
        2 Mathur et al. disclose a write operation (see para. 0017) and a write driver claimed in a write operation is a well-known technology in a type of memory for its purpose.